DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17, 19-21 and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-14, 17-28, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a shielding layer disposed on the another surface of the body;
an insulating layer disposed between the body and the shielding layer; and 
a cover layer disposed on the shielding layer,
wherein the cover layer covers an end surface of the shielding layer so as to close the shielding layer together with the insulating layer.
Claim 22 recites, inter alia, a shielding layer including a cap portion disposed on the another surface of the body and a sidewall portion disposed on the wall of the body;
an external insulating layer disposed between the body and the shielding layer and between the first and second external electrodes and the shielding layer; and
a cover layer disposed on the shielding layer to cover the shielding layer and directly connected to the external insulating layer.
Claim 23 recites, inter alia, a shielding layer covering at least a portion of the body;
a cover layer covering the shielding layer; and
an insulating layer disposed between the body and the shielding layer,
wherein a distance between the shielding layer and the external electrode is 10nm or greater and 100µm or less, and
wherein the shielding layer is sealed by the cover layer and the insulating layer.
a shielding layer covering the first to fifth surfaces of the body;
an insulating layer disposed between the body and the shielding layer; and
a cover layer covering an end surface of the shielding layer so as to close the shielding layer together with the insulating layer.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837